Exhibit 10.2

SPECTRUM PHARMACEUTICALS, INC.

THIRD AMENDED AND RESTATED

1997 STOCK INCENTIVE PLAN
(As Amended and Restated Effective as of September 26, 2006)

The SPECTRUM PHARMACEUTICALS, INC. THIRD AMENDED AND RESTATED 1997 STOCK
INCENTIVE PLAN (formerly the NeoTherapeutics, Inc. Amended and Restated 1997
Stock Incentive Plan) (the “Plan”) was originally established by Spectrum
Pharmaceuticals, Inc. (formerly known as NeoTherapeutics, Inc.) (the “Company”),
and first adopted by its Board of Directors as of the 2nd day of May, 1997 (the
“Effective Date”).  The Plan was subsequently amended on March 19, 1999, May 6,
1999, December 15, 1999, March 24, 2000, November 2, 2000, March 19, 2001,
October 9, 2001, and February 11, 2002.  The Plan was first amended and restated
on March 23, 2002 and subsequently renamed, amended and restated on April 13,
2003.  On September 26, 2006, the Board amended and restated the Plan to reflect
the changes approved by the Board on such date.

Article 1.

PURPOSES OF THE PLAN

1.1          Purposes.  The purposes of the Plan are (a) to enhance the
Company’s ability to attract and retain the services of qualified Employees,
Officers and Directors (including non-employee Officers and Directors), and
Consultants upon whose judgment, initiative and efforts the successful conduct
and development of the Company’s business largely depends, and (b) to provide
additional incentives to such persons or entities to devote their utmost effort
and skill to the advancement and betterment of the Company, by providing them an
opportunity to participate in the ownership of the Company and thereby have an
interest in the success and increased value of the Company.

Article 2.

DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings
indicated:

2.1          Administrator.  “Administrator” means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.

2.2          Affiliated Company.  “Affiliated Company” means any “parent
corporation” or “subsidiary corporation” of the Company, whether now existing or
hereafter created or acquired, as those terms are defined in Sections 424(e) and
424(f) of the Code, respectively.

2.3          Board.  “Board” means the Board of Directors of the Company.


--------------------------------------------------------------------------------




2.4          Change in Control.  “Change in Control” shall mean (i) the
acquisition, directly or indirectly, by any person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of securities of the Company possessing more than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of the Company; (ii) a merger or consolidation in which the Company
is not the surviving entity, except for a transaction in which the holders of
the outstanding voting securities of the Company immediately prior to such
merger or consolidation hold, in the aggregate, securities possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity immediately after such merger or
consolidation; (iii) a reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of all outstanding voting securities of the Company
are transferred to or acquired by a person or persons different from the persons
holding those securities immediately prior to such merger; (iv) the sale,
transfer or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; or
(v) the approval by the shareholders of a plan or proposal for the liquidation
or dissolution of the Company.

2.5          Code.  “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

2.6          Committee.  “Committee” means a committee of two or more members of
the Board appointed to administer and/or amend the Plan, as set forth in
Sections 7.1 and 9.1, respectively, hereof.

2.7          Common Stock.  “Common Stock” means the Common Stock, no par value,
of the Company, subject to adjustment pursuant to Section 4.2 hereof.

2.8          Consultant.  “Consultant” means any consultant or adviser if:
(i) the consultant or adviser renders bona fide services to the Company;
(ii) the services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and (iii) the consultant or adviser is a natural person who has
contracted directly with the Company to render such services.

2.9          Director.  “Director” means a member of the Board.

2.10        Disability.  “Disability” means permanent and total disability as
defined in Section 22(e)(3) of the Code.  The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.

2.11        Effective Date.  “Effective Date” means the date on which the Plan
is adopted by the Board, as set forth on the first page hereof.

2.12        Employee.  “Employee” means any person, including an Officer or
Director, who is an employee (as defined in accordance with Section 3401(c) of
the Code) of the Company or any Affiliated Company.  A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company and any Affiliated Company, or any successor.  For purposes of Incentive
Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract.  Neither service
as a Director nor payment of a director’s fee by the Company shall be
sufficient, by itself, to constitute “employment” by the Company.

2


--------------------------------------------------------------------------------




2.13        Exercise Price.  “Exercise Price” means the purchase price per share
of Common Stock payable upon exercise of an Option.

2.14        Fair Market Value.  “Fair Market Value” on any given date means the
value of one share of Common Stock, determined as follows:

(a)           If the Common Stock is then listed or admitted to trading on a
NASDAQ market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the closing sale price on the date of valuation on
such NASDAQ market system or principal stock exchange on which the Common Stock
is then listed or admitted to trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on such NASDAQ market system or such exchange on the next preceding
day for which a closing sale price is reported.

(b)           If the Common Stock is not then listed or admitted to trading on a
NASDAQ market system or a stock exchange which reports closing sale prices, the
Fair Market Value shall be the average of the closing bid and asked prices of
the Common Stock in the over-the-counter market on the date of valuation.

(c)           If neither (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Administrator in good
faith using any reasonable method of evaluation, which determination shall be
conclusive and binding on all interested parties.

2.15        Incentive Option.  “Incentive Option” means any Option designated
and qualified as an “incentive stock option” as defined in Section 422 of the
Code.

2.16        Incentive Option Agreement.  “Incentive Option Agreement” means an
Option Agreement with respect to an Incentive Option.

2.17        NASD Dealer.  “NASD Dealer” means a broker-dealer that is a member
of the National Association of Securities Dealers, Inc.

2.18        Nonqualified Option.  “Nonqualified Option” means any Option that is
not an Incentive Option.  To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Shareholder or because it exceeds the annual limit provided for in
Section 5.6 below, it shall to that extent constitute a Nonqualified Option.

2.19        Nonqualified Option Agreement.  “Nonqualified Option Agreement”
means an Option Agreement with respect to a Nonqualified Option.

2.20        Offeree.  “Offeree” means a Participant to whom a Right to Purchase
has been offered or who has acquired Restricted Stock under the Plan.

2.21        Officer.  “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder.

3


--------------------------------------------------------------------------------




2.22        Option.  “Option” means any option to purchase Common Stock granted
pursuant to the Plan.

2.23        Option Agreement.  “Option Agreement” means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.

2.24        Optionee.  “Optionee” means a Participant who holds an Option.

2.25        Participant.  “Participant” means an individual or entity who holds
an Option, a Right to Purchase or Restricted Stock under the Plan.

2.26        Purchase Price.  “Purchase Price” means the purchase price per share
of Restricted Stock payable upon acceptance of a Right to Purchase.

2.27        Restricted Stock.  “Restricted Stock” means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.

2.28        Right to Purchase.  “Right to Purchase” means a right to purchase
Restricted Stock granted to an Offeree pursuant to Article 6 hereof.

2.29        Service Provider.  “Service Provider” means a Employee, Director or
Consultant.

2.30        Stock Purchase Agreement.  “Stock Purchase Agreement” means the
written agreement entered into between the Company and the Offeree with respect
to a Right to Purchase offered under the Plan.

2.31        10% Shareholder.  “10% Shareholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.

Article 3.

ELIGIBILITY

3.1          Incentive Options.  Officers and other key Employees of the Company
or of an Affiliated Company (including Directors if they are Employees) are
eligible to receive Incentive Options under the Plan.

3.2          Nonqualified Options and Rights to Purchase.  Officers and other
key Employees of the Company or of an Affiliated Company, Directors (whether or
not employed by the Company or an Affiliated Company), and Consultants are
eligible to receive Nonqualified Options or Rights to Purchase under the Plan.

3.3          Limitation on Shares.  In no event shall any Participant be granted
Options or Rights to Purchase in any one calendar year pursuant to which the
aggregate number of shares of Common Stock that may be acquired thereunder
exceeds 500,000 shares.

4


--------------------------------------------------------------------------------




Article 4.

PLAN SHARES

4.1          Shares Subject to the Plan.  A total of 1,219,000 shares of Common
Stock may be issued under the Plan, subject to adjustment as to the number and
kind of shares pursuant to Section 4.2 hereof.  For purposes of this limitation,
in the event that (a) all or any portion of any Option or Right to Purchase
granted or offered under the Plan can no longer under any circumstances be
exercised, or (b) any shares of Common Stock are reacquired by the Company
pursuant to an Incentive Option Agreement, Nonqualified Option Agreement or
Stock Purchase Agreement, the shares of Common Stock allocable to the
unexercised portion of such Option or such Right to Purchase, or the shares so
reacquired, shall again be available for grant or issuance under the Plan.

4.2          Changes in Capital Structure.  In the event that the outstanding
shares of Common Stock are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, combination of shares,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, and the number and
kind of shares and the price per share subject to outstanding Option Agreements,
Rights to Purchase and Stock Purchase Agreements in order to preserve, as nearly
as practical, but not to increase, the benefits to Participants.

Article 5.

OPTIONS

5.1          Option Agreement.  Each Option granted pursuant to this Plan shall
be evidenced by an Option Agreement which shall specify the number of shares
subject thereto, the Exercise Price per share, and whether the Option is an
Incentive Option or Nonqualified Option.  As soon as is practical following the
grant of an Option, an Option Agreement shall be duly executed and delivered by
or on behalf of the Company to the Optionee to whom such Option was granted. 
Each Option Agreement shall be in such form and contain such additional terms
and conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement.  Each
Option Agreement may be different from each other Option Agreement.

5.2          Exercise Price.  The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following:  (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 85% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Option is granted is a 10% Shareholder on the date of grant,
the Exercise Price shall not be less than 110% of Fair Market Value on the date
the Option is granted.

5.3          Payment of Exercise Price.  Payment of the Exercise Price shall be
made upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by:  (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the Optionee that have been
held by the Optionee for at least six (6) months, which surrendered shares

5


--------------------------------------------------------------------------------




shall be valued at Fair Market Value as of the date of such exercise; (d) the
Optionee’s promissory note in a form and on terms acceptable to the
Administrator; (e) the cancellation of indebtedness of the Company to the
Optionee; (f) the waiver of compensation due or accrued to the Optionee for
services rendered; (g) provided that a public market for the Common Stock
exists, a “same day sale” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the shares so purchased to pay for the Exercise Price and whereby the
NASD Dealer irrevocably commits upon receipt of such shares to forward the
Exercise Price directly to the Company; (h) provided that a public market for
the Common Stock exists, a “margin” commitment from the Optionee and an NASD
Dealer whereby the Optionee irrevocably elects to exercise the Option and to
pledge the shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (i) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable corporate law.

5.4          Term and Termination of Options.  The term and provisions for
termination of each Option shall be as fixed by the Administrator, but no Option
may be exercisable more than ten (10) years after the date it is granted.  An
Incentive Option granted to a person who is a 10% Shareholder on the date of
grant shall not be exercisable more than five (5) years after the date it is
granted.

5.5          Vesting and Exercise of Options.  Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator;
provided, however, that, except with regard to Options granted to Officers,
Directors or Consultants, in no event shall an Option granted hereunder become
vested and exercisable at a rate of less than twenty percent (20%) per year over
five (5) years from the date the Option is granted, subject to reasonable
conditions, such as continuing to be a Service Provider.  No Option granted to
an Optionee may be exercised to any extent by anyone after the first to occur of
the following events:

(a)           the expiration of 12 months from the date of the Participant
ceases to be a Service Provider as a result of the Participant’s death;

(b)           the expiration of 12 months from the date the Participant’s ceases
to be a Service Provider as a result of the Participant’s Disability;

(c)           the expiration of three months from the date the Participant
ceases to be a Service Provider for any reason other than such Participant’s
death or his or her Disability, unless the Participant dies within said
three-month period; or

(d)           the expiration of the Option in accordance with Section 5.4.

5.6          Annual Limit on Incentive Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock shall
not, with respect to which Incentive Options granted under this Plan and any
other plan of the Company or any Affiliated Company become exercisable for the
first time by an Optionee during any calendar year, exceed $100,000.

6


--------------------------------------------------------------------------------




5.7          Limits on Transfer.  No right or interest of an Optionee in any
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliated Company, or shall be subject to any
lien, obligation, or liability of such Optionee to any other party other than
the Company or an Affiliated Company.  Except as otherwise provided by the
Administrator, no Option shall be assigned, transferred, or otherwise disposed
of by an Optionee other than by will or the laws of descent and distribution. 
The Administrator by express provision in the Option Agreement or an amendment
thereto may permit an Option (other than an Incentive Option) to be transferred
to, exercised by and shares issued to certain persons or entities related to the
Optionee, including but not limited to members of the Optionee’s family,
charitable institutions, or trusts or other entities whose beneficiaries or
beneficial owners are members of the Optionee’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish.  Any permitted transfer may be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with the Optionee’s termination of employment or service
with the Company or an Affiliated Company to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issue of securities. Any
Nonqualified Option which is so transferred shall continue to be subject to all
the terms and conditions of the Nonqualified Option as applicable to the
original Optionee (other than the ability to further transfer the Nonqualified
Option).

5. 8         Rights as Shareholder.  An Optionee or permitted transferee of an
Option shall have no rights or privileges as a shareholder with respect to any
shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.

Article 6.

RIGHTS TO PURCHASE

6.1          Nature of Right to Purchase.  A Right to Purchase granted to an
Offeree entitles the Offeree to purchase, for a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant (“Restricted
Stock”).  Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives.

6.2          Acceptance of Right to Purchase.  An Offeree shall have no rights
with respect to the Restricted Stock subject to a Right to Purchase unless the
Offeree shall have accepted the Right to Purchase within ten (10) days (or such
longer or shorter period as the Administrator may specify) following the grant
of the Right to Purchase by making payment of the full Purchase Price to the
Company in the manner set forth in Section 6.3 hereof and by executing and
delivering to the Company a Stock Purchase Agreement.  Each Stock Purchase
Agreement shall be in such form, and shall set forth the Purchase Price and such
other terms, conditions and restrictions of the Restricted Stock, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable.  Each Stock Purchase Agreement may be different
from each other Stock Purchase Agreement.

6.3          Payment of Purchase Price.  Subject to any legal restrictions,
payment of the Purchase Price upon acceptance of a Right to Purchase Restricted
Stock may be made, in the discretion of the Administrator, by:  (a) cash;
(b) check; (c) the surrender of shares of Common Stock owned by the Offeree that
have been held by the Offeree for at least six (6) months, which surrendered
shares shall be valued at Fair Market Value as of the date of such exercise;
(d) the

7


--------------------------------------------------------------------------------




Offeree’s promissory note in a form and on terms acceptable to the
Administrator; (e) the cancellation of indebtedness of the Company to the
Offeree; (f) the waiver of compensation due or accrued to the Offeree for
services rendered; or (g) any combination of the foregoing methods of payment or
any other consideration or method of payment as shall be permitted by applicable
corporate law.

6.4          Rights as a Shareholder.  Upon complying with the provisions of
Section 6.2 hereof, an Offeree shall have the rights of a shareholder with
respect to the Restricted Stock purchased pursuant to the Right to Purchase,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in the Stock Purchase Agreement.  Unless the
Administrator shall determine otherwise, certificates evidencing shares of
Restricted Stock shall remain in the possession of the Company until such shares
have vested in accordance with the terms of the Stock Purchase Agreement.

6.5          Restrictions.  Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement.  In the event of
termination of a Participant’s status as a Service Provider for any reason
whatsoever (including death or disability), the Stock Purchase Agreement may
provide, in the discretion of the Administrator, that the Company shall have the
right, exercisable at the discretion of the Administrator, to repurchase (i) at
the original Purchase Price, any shares of Restricted Stock which have not
vested as of the date of termination, and (ii) at Fair Market Value, any shares
of Restricted Stock which have vested as of such date, on such terms as may be
provided in the Stock Purchase Agreement, provided, however, that to the extent
required by Section 260.140.41 and Section 260.140.42 of Title 10 of the
California Code of Regulations, any such repurchase right set forth in a Right
to Purchase to a person who is not an Officer, Director or Consultant shall be
upon the following terms:  if the repurchase option gives the Company the right
to repurchase the shares of Restricted Stock upon termination as a Service
Provider at the original purchase price for such Shares, then (A) the right to
repurchase at the original purchase price shall lapse at the rate of at least
twenty percent (20%) of the shares per year over five (5) years from the date
the Right to Purchase is granted (without respect to the date the Right to
Purchase was exercised or became exercisable) and (B) the right to repurchase
shall be exercised for cash or cancellation of purchase money indebtedness for
the shares within ninety (90) days of termination of status as a Service
Provider (or, in the case of shares issued upon exercise of Rights to Purchase,
after such date of termination, within ninety (90) days after the date of the
exercise) or such longer period as may be agreed to by the Company and the Plan
participant.

6.6          Vesting of Restricted Stock.  The Stock Purchase Agreement shall
specify the date or dates, the performance goals or objectives which must be
achieved, and any other conditions on which the Restricted Stock may vest;
provided, however, that to the extent required to comply with applicable
securities laws, the terms of such shares of Restricted Stock shall comply with
the requirements set forth in Section 260.140.42 of Title 10 of the California
Code of Regulations.

6.7          Dividends.  If payment for shares of Restricted Stock is made by
promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.

6.8          Nonassignability of Rights.  No Right to Purchase shall be
assignable or transferable except by will or the laws of descent and
distribution or as otherwise provided by the Administrator.

8


--------------------------------------------------------------------------------




Article 7.

ADMINISTRATION OF THE PLAN

7.1          Administrator.  Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”).  Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board. 
As used herein, the term “Administrator” means the Board or, with respect to any
matter as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee.

7.2          Powers of the Administrator.  In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority:  (a) to determine the persons
to whom, and the time or times at which, Incentive Options or Nonqualified
Options shall be granted and Rights to Purchase shall be offered, the number of
shares to be represented by each Option and Right to Purchase and the
consideration to be received by the Company upon the exercise thereof; (b) to
interpret the Plan; (c) to create, amend or rescind rules and regulations
relating to the Plan; (d) to determine the terms, conditions and restrictions
contained in, and the form of, Option Agreements and Stock Purchase Agreements;
(e) to determine the identity or capacity of any persons who may be entitled to
exercise a Participant’s rights under any Option or Right to Purchase under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement or Stock Purchase
Agreement; (g) to accelerate the vesting of any Option or release or waive any
repurchase rights of the Company with respect to Restricted Stock; (h) to extend
the exercise date of any Option or acceptance date of any Right to Purchase;
(i) to provide for rights of first refusal and/or repurchase rights; (j) to
amend outstanding Option Agreements and Stock Purchase Agreements to provide
for, among other things, any change or modification which the Administrator
could have provided for upon the grant of an Option or Right to Purchase or in
furtherance of the powers provided for herein; and (k) to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan.  Any
action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

7.3          Limitation on Liability.  No employee of the Company or member of
the Board or Committee shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith.  To the
extent permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

9


--------------------------------------------------------------------------------




Article 8.

CHANGE IN CONTROL

8.1          Change in Control.  In order to preserve a Participant’s rights in
the event of a Change in Control of the Company, (i) the time period relating to
the exercise or realization of all outstanding Options, Rights to Purchase and
Restricted Stock shall automatically accelerate immediately prior to the
consummation of such Change in Control, and (ii) with respect to Options and
Rights to Purchase, the Administrator in its discretion may, at any time an
Option or Right to Purchase is granted, or at any time thereafter, take one or
more of the following actions:  (A) provide for the purchase or exchange of each
Option or Right to Purchase for an amount of cash or other property having a
value equal to the difference, or spread, between (x) the value of the cash or
other property that the Participant would have received pursuant to such Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option or Right to Purchase had the Option or Right to Purchase been exercised
immediately prior to such Change in Control transaction and (y) the Exercise
Price of such Option or the Purchase Price under such Right to Purchase,
(B) adjust the terms of the Options and Rights to Purchase in a manner
determined by the Administrator to reflect the Change in Control, (C) cause the
Options and Rights to Purchase to be assumed, or new rights substituted
therefor, by another entity, through the continuance of the Plan and the
assumption of outstanding Options and Rights to Purchase, or the substitution
for such Options and Rights to Purchase of new options and new rights to
purchase of comparable value covering shares of a successor corporation, with
appropriate adjustments as to the number and kind of shares and Exercise Prices,
in which event the Plan and such Options and Rights to Purchase, or the new
options and rights to purchase substituted therefor, shall continue in the
manner and under the terms so provided, or (D) make such other provision as the
Administrator may consider equitable.  If the Administrator does not take any of
the forgoing actions, all Options and Rights to Purchase shall terminate upon
the consummation of the Change in Control and the Administrator shall cause
written notice of the proposed transaction to be given to all Participants not
less than fifteen (15) days prior to the anticipated effective date of the
proposed transaction.

Article 9.

AMENDMENT AND TERMINATION OF THE PLAN

9.1          Amendments.  The Board may from time to time alter, amend, suspend
or terminate the Plan in such respects as the Board may deem advisable.  In
addition, the Board may delegate such power in whole or in part to the
Committee.  No such alteration, amendment, suspension or termination shall be
made which shall substantially affect or impair the rights of any Participant
under an outstanding Option Agreement or Stock Purchase Agreement without such
Participant’s consent.  The Board and/or Committee may alter or amend the Plan
to comply with requirements under the Code relating to Incentive Options or
other types of options which give Optionees more favorable tax treatment than
that applicable to Options granted under this Plan as of the date of its
adoption.  Upon any such alteration or amendment, any outstanding Option granted
hereunder may, if the Administrator so determines and if permitted by applicable
law, be subject to the more favorable tax treatment afforded to an Optionee
pursuant to such terms and conditions.

9.2          Plan Termination.  Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options or Rights to Purchase may be granted under the
Plan thereafter, but Option Agreements, Stock Purchase Agreements and Rights to
Purchase then outstanding shall continue in effect in accordance with their
respective terms.

10


--------------------------------------------------------------------------------




Article 10.

TAX WITHHOLDING

10.1        Withholding.  The Company shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable Federal, state, and local tax withholding requirements with
respect to any Options exercised or Restricted Stock issued under the Plan.  To
the extent permissible under applicable tax, securities and other laws, the
Administrator may, in its sole discretion and upon such terms and conditions as
it may deem appropriate, permit a Participant to satisfy his or her obligation
to pay any such tax, in whole or in part, up to an amount determined on the
basis of the highest marginal tax rate applicable to such Participant, by
(a) directing the Company to apply shares of Common Stock to which the
Participant is entitled as a result of the exercise of an Option or as a result
of the purchase of or lapse of restrictions on Restricted Stock or
(b) delivering to the Company shares of Common Stock owned by the Participant. 
The shares of Common Stock so applied or delivered in satisfaction of the
Participant’s tax withholding obligation shall be valued at their Fair Market
Value as of the date of measurement of the amount of income subject to
withholding.

Article 11.

MISCELLANEOUS

11.1        Benefits Not Alienable.  Other than as provided above, benefits
under the Plan may not be assigned or alienated, whether voluntarily or
involun­tarily.  Any unauthorized attempt at assignment, transfer, pledge or
other disposition shall be without effect.

11.2        No Enlargement of Employee Rights.  This Plan is strictly a
voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any Participant to be
consideration for, or an inducement to, or a condition of, the employment of any
Participant.  Nothing contained in the Plan shall be deemed to give the right to
any Participant to be retained as an employee of the Company or any Affiliated
Company or to limit the right of the Company or any Affiliated Company to
discharge any Participant at any time.

11.3        Application of Funds.  The proceeds received by the Company from the
sale of Common Stock pursuant to Option Agreements and Stock Purchase
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

11.4        Information to Holders and Purchasers.  To the extent required by
Section 260.140.46 of Title 10 of the California Code of Regulations, the
Company shall provide to each Participant and to each individual who acquires
shares of Common Stock pursuant to the Plan, not less frequently than annually
during the period such Participant or purchaser has one or more Options or
Rights to Purchase outstanding, and, in the case of an individual who acquires
shares of Common Stock pursuant to the Plan, during the period such individual
owns such shares, copies of annual financial statements.  Notwithstanding the
preceding sentence, the Company shall not be required to provide such statements
to key employees whose duties in connection with the Company assure their access
to equivalent information.

11


--------------------------------------------------------------------------------